Citation Nr: 0202658	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  98-16 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Jose A. Juarbe Ortiz


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active duty for training from November 1960 
to May 1961, and he served on active duty from September 1964 
to December 1965; and from January 1970 to September 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefit sought. 

The claim was previously denied by the Board in May 1986, 
July 1994 and November 1997.  Most recently, the case again 
before the Board in April 2000, at which time, the Board 
determined that new and material evidence had been submitted 
since the claim was previously denied, and the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder was reopened.  The claim was Remanded to 
afford the veteran a comprehensive medical examination.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The preponderance of the evidence is against a finding 
that the veteran's psychiatric disorder, including a 
psychosis, was incurred during his active duty for training 
completed in May 1961 or his first period of active service 
completed in December 1965 or within one year after 
separation. 

3.  The veteran was hospitalized for mental health treatment 
from October 1968 to January 1969, and a psychiatric 
disability, schizophrenic reaction, was first diagnosed at 
that time and existed prior to the veteran's second period of 
service from January 1970 to September 1977. 

4.  The veteran's psychosis did not worsen during his second 
period of active service from January 1970 to September 1977.


CONCLUSIONS OF LAW

1.  The veteran's psychiatric disorder clearly and 
unmistakably preexisted the veteran's second period of active 
service, and the presumption of soundness is rebutted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

2.  A psychiatric disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2001); see also new regulations at 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there is some medical evidence of record 
supporting a current mental illness, variously characterized 
as dysthymia or schizophrenia even though, according to a 
September 2000 VA mental disorders examination, there is some 
question as to whether the condition is in remission.  
Notwithstanding, the focus of this appeal will be on the 
relationship, if any, between the claimed condition and 
military service. 

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim through 
the various rating decisions, the statement of the case as 
well as supplementary correspondence including, but not 
limited to, the June 27, 2001 letter from the RO.  The RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  The 
veteran has been offered the opportunity to submit additional 
evidence in support of his claim.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim, and the Board will proceed with 
appellate disposition on the merits.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  "Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d). 

After an exhaustive review of the record, the Board is of the 
opinion that the relevant medical history of the claimed 
disability is fairly summarized by a VA medical opinion 
memorandum dated in September 2000.  The examiner, after a 
comprehensive review of the record and conducting an in-
person interview, concluded that the veteran exhibited 
symptoms limited to a personality disorder during his first 
period of military service to December 1965; that he 
developed schizophrenia more than a year after his first 
period of service and that the condition did not increase in 
severity during his second period of service because his 
symptomatology manifest during his second period of service 
was consistent with and limited to a diagnosed personality 
defect.  The examiner also noted that the veteran was 
hospitalized , with a diagnosis of schizophrenia, 
undifferentiated type, shortly after his second discharge and 
continued treatment and admissions thereafter with symptoms 
of psychosis and also alcohol dependence.  

The veteran was afforded a personal hearing in August 2001.  
Dr. Juarbe Ortiz, who represents himself as a psychiatrist, 
testified on the veteran's behalf.  He claimed that the 
veteran could be characterized as a person "[w]ho likes to 
be taken to a battlefront. . . ." during his first period of 
active service and he was "delirious" with feelings that 
"everyone is against him".  The doctor asserts that the 
veteran was "delirious", a "little paranoid" and had 
symptoms of schizophrenia and symptoms of "cataton[ia]".  
He also claimed that the veteran's history of alcohol usage 
was attributable to being "auto-medicated" for 
depression[?].  Dr. Juarbe Ortiz regards the veteran as 
"psychotic" because he "was upset because he is not sent 
to Vietnam."  See August 14, 2001 Transcript of Personal 
Hearing, Pg. 10.  He also stated that the majority of the 
world would regard it as psychotic.  On a separate occasion, 
he had previously testified that "[n]o one wants to go a 
place [like Vietnam] where people are being killed."  See 
October 13, 1998 Transcript of Personal Hearing, Pg. 4.  

Numerous examiners to the contrary notwithstanding over the 
course of many years, Dr. Juarbe Ortiz, in effect, disputes 
the diagnosis or presence of any personality or adjustment 
disorder and attributes all the veteran's mental pathology to 
psychotic pathology such as schizophrenia or even catatonic 
schizophrenia, which he associates with the veteran's active 
service.  In order to reach that conclusion, Dr. Juarbe Ortiz 
necessarily summons facts from someplace other than from the 
record.  For example, the claim that the veteran was 
"completely psychotic" during his first period of service, 
see October 13, 1998 Transcript of Personal Hearing, Pg. 5., 
is simply not at all demonstrated by the record.  In 
addition, Dr. Juarbe Ortiz, although claiming to have studied 
the veteran's service medical records, actually misrepresents 
facts in support of his conclusions.  See October 13, 1998 
Transcript of Personal Hearing, Pg. 7 (claim the veteran was 
entirely innocent of charges against him but was nevertheless 
given a dishonorable discharge; whereas, in fact, although 
his initial separation was later upgraded, he was never given 
a dishonorable discharge; there was ample evidence of his bad 
conduct; and he even fully acknowledged his multiple 
disciplinary transgressions and sought leniency); see also 
October 13, 1998 Transcript of Personal Hearing, Pg. 3-4 
(reference to the veteran's first period of active service 
spanning from 1964 to 1967 when pertinent service was 
concluded in December 1965).  Moreover, Dr. Juarbe Ortiz's 
conclusion to the effect that anyone who is in the military 
service of his country and who wants to go to a combat area 
is "psychotic" is simply unacceptable and unbefitting 
American veterans.  

The Board has carefully reviewed the veteran's service 
medical records and considers the purported symptomatology 
upon which Dr. Juarbe Ortiz bases his diagnosis to be largely 
the product of an exaggerated reading of the record.  By way 
of example, and not limitation, the September 1965 service 
report of psychiatric examination, mentions that the veteran 
sought to excuse his several pending disciplinary charges 
because they "may be caused by his being refused a tour of 
duty in Vietnam."  (Emphasis added).  The Board considers 
the report of this item in the manner in which it was 
actually described together with the absence of psychosis on 
the associated mental examination portion of the examination 
as conclusive that this incident did not approach the level 
of severity imputed to it by Dr. Juarbe Ortiz.  Nonetheless, 
Dr. Juarbe Ortiz, some 30 years later, then crochets what 
amounts to no more than an unconvincing excuse into something 
that he then puts forth as a psychiatric frenzy, which was 
not witnessed 30 years earlier; nor reflected in the actual 
report; on subsequent examination just prior to discharge; or 
even on examination in September 2000.  Inasmuch as Dr. 
Juarbe Ortiz's opinion is not based on a fully factual 
foundation, the Board finds that his opinion lacks 
credibility, and is, therefore, of little probative value as 
to the issue of service connection.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); see also Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993)(an opinion based on an inaccurate 
factual premise has no probative value).  The Board regards 
the opinions that contradict entitlement to service 
connection are more logical, cohesive and consistent with the 
evidence of record.

The veteran's service medical records disclose no pertinent 
psychiatric abnormality associated with the veteran's period 
of active duty for training from November 1960 to May 1961.

The veteran demonstrated only personality disorder during his 
subsequent periods of active military service.  It bears 
emphasis that congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c); see also VA 
O.G.C. Prec. Op. No. 82-90 (July 18, 1990).

In this case, the veteran had been identified with a chronic 
psychiatric disorder in 1968-1969; the characterization of 
the disability as "chronic" was produced after prolonged 
hospitalization of approximately 3 months.  After such a 
protracted opportunity to study the veteran, that diagnosis 
is accorded great weight.  The veteran's mental disorder was 
not an acute and transitory condition.  Rather, because it 
was chronic, it could have manifested during his second 
period of service.  Furthermore, inasmuch as the condition 
was identified more than a year after his discharge from his 
first period of active service, the mental disorder may not 
be presumed to be associated with his first period of active 
service.

A psychiatric disorder was not identified on his entrance 
medical examination at the beginning of the veteran's second 
period of service in 1970.  Therefore, the appellant is 
entitled to the statutory presumption of soundness under 38 
U.S.C.A. § 1132 for that period of service.  However, the 
presumption is rebutted by records demonstrating that a 
psychiatric disorder identified in 1968 and diagnosed as 
schizophrenic reaction, undifferentiated type, chronic, 
severe, was identified during the hiatus between the 
completion of the first period of service in 1965 and the 
beginning of his second period of service in 1970.  A pre-
existing condition is clearly and unmistakably demonstrated 
prior to the second period of service by the 1968-1969 
hospitalization records.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

A pre-existing disorder is considered to be aggravated where 
there is an increase in disability during service, unless due 
to the natural progress of the disorder.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  As noted above, symptoms clinically 
manifested during the veteran's second period of active duty 
were limited to those associated with a lifelong personality 
disorder.  Moreover, the veteran was accorded multiple 
psychiatric evaluations during his second period of service.  
The result of these examinations produced a diagnosis of 
adjustment disorder rather than any psychiatric pathology 
capable of service connection.  Accordingly, the great weight 
of the evidence rebuts the presumption that the psychiatric 
disability arose during the veteran's second period of 
service.  Inasmuch as the preponderance of the evidence 
demonstrates that the psychiatric disability was not 
aggravated during the veteran's second period of service, 
entitlement to service connection on the basis of aggravation 
is, likewise, not warranted. 

While the record does not appear to contain the veteran's 
records from the Social Security Administration, additional 
development to obtain these records is unnecessary in view of 
the exhaustive medical evidence currently of record.  There 
is no basis for speculating that such post service records 
would produce the necessary nexus evidence.  The appellant 
has not indicated that these records would contain any such 
evidence.

In view of the medical evidence of record of the current 
disorder and the preponderance of the evidence is against a 
relationship between the current disorder and service, 
further development or examination is not considered 
necessary.  The preponderance of the evidence is against the 
veteran's claim.  As such. there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the benefit-of-the-
doubt rule is not applicable, and the appeal is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

